DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/19/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on January 19, 2021, wherein claims 1-8 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. US PG-PUB 20150212633 A1 (hereinafter Yamagishi) in view of Kano et al. US PG-PUB 20160357331 A1 (hereinafter Kano).
Regarding claim 1, Yamagishi teaches A touch panel (Fig. 10 and Para. [0057]; touch panel 2) comprising: a first substrate including a first surface (Fig. 10; substrate 22); a second substrate including a second surface opposite to the first surface (Fig. 10; substrate 21 opposite substrate 22); a drive electrode formed on the first surface (Fig. 10; drive electrodes 25 formed on substrate 22); and a position sense electrode, a pressing force sense electrode, are formed on the second surface (Fig. 10; a plurality of sensing electrodes 23 and force electrodes 24 are formed on surface of second substrate 21), and in a plan view when viewing the second substrate from the first substrate (Fig. 10), the drive electrode covers at least a portion of the pressing force sense electrode (Fig. 10 driver electrodes 25 covers pressing force sense electrode 24), Yamagishi fails to disclose a shield electrode that are formed on the second surface, wherein the shield electrode is disposed between the position sense electrode and the pressing force sense electrode, and at least a portion of an end portion of the drive electrode is positioned above the shield electrode. 
However, in the same field if touch panel display, Kano teaches a shield electrode that are formed on the second surface (Fig. 9; ground electrode 91 formed on film 12), and further Fig. 9; ground electrode 91 is disposed between drive electrode 32 and pressure sensor electrode 81), and at least a portion of an end portion of the “sense” electrode is positioned above the shield electrode (Fig. 9; electrode 31 is positioned above ground electrode 91). 
Thus, at the effective filing date, it would have been obvious to a person of ordinary skills in the art to combine the touch panel of Yamagishi with the ground electrode of Kano in order to prevent the deterioration in detection precision of a touch position with the capacitive touch panel due to the leakage of noise from the pressure detection circuit to the capacitive touch panel Kano-(Para. [0081]). Furthermore, although Kano’s touch panel electrode arrangement are different from claimed arrangement, it would have been obvious to a person of ordinary skills in the art at the effective filing date to re-arrange the order of  electrodes 31 and 32 i.e. electrode 31 which corresponds to the sense electrodes can to disposed on film 12 and drive electrodes 32 can be disposed on film 11or electrode 31 can be used as the drive electrodes and electrode 32 can be used as sense electrodes which will not change and/or alter the operability and/or functionality of the device as a whole because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 2, Yamagishi as modified by Kano teaches The touch panel according to claim 1, Kano further teaches wherein a potential of the shield electrode is equal to the ground potential or a potential provided to the position sense electrode or the pressing force sense electrode (Para. [0016], [0069]; ground electrode has a ground potential).

Thus, at the effective filing date, it would have been obvious to a person of ordinary skills in the art to combine the touch panel of Yamagishi with the ground electrode of Kano in order to prevent the deterioration in detection precision of a touch position with the capacitive touch panel due to the leakage of noise from the pressure detection circuit to the capacitive touch panel Kano-(Para. [0081]).

Regarding claim 8, Yamagishi teaches A display device (Para. [0073] and Fig. 16; display device 5) comprising: Yamagishi as modified by Kano teaches the touch panel according to claim 1 (touch panel 1); and a display unit configured to display an image (Fig. 16 and Para. [0073]; display device 5), wherein the touch panel is disposed on a display surface on which the display unit displays an image (Fig. 16; touch panel 1 is disposed on display device 5).

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi as modified by Kano and further in view of Ding et al. US Patent 10627934 B2 (hereinafter Ding).
Regarding claim 5, Yamagishi as modified by Kano teaches The touch panel according to claim 1, Yamagishi as modified by Kano fails to explicitly disclose wherein the pressing force sense electrode and the shield electrode are formed of a mesh metal.
Ding teaches wherein the pressing force sense electrode and the shield electrode are formed of a mesh metal (See claim 11; touch-pressure sensing electrodes is a latticed structure, each of the latticed structures has n.times.n metal meshes and claim 17; touch-pressure sensing electrodes and a shielding electrode that are arranged in the same layer and formed by the same material). 
Thus, at the effective filing date, it would have been obvious to a person of ordinary skills in the art to combine the teachings of Yamagishi as modified by Kano with the teachings of Ding in order to enhance the system by providing better detection accuracy and reducing manufacturing cost Ding- (Col. 7 lines 46-49).

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi as modified by Kano and Ding further in view of Shih et al. US PG-PUB 20170115768 A1 (hereinafter Shih).
Regarding claim 6, Yamagishi as modified by Kano and Ding teaches The touch panel according to claim 5, Yamagishi as modified by Kano and Ding fails to explicitly disclose wherein the position sense electrode is formed of a mesh metal. 
However, in the same field of touch panel display, Shih teaches wherein the position sense electrode is formed of a mesh metal (Para. [0028] The touch-sensing electrodes 160 and the force-sensing electrodes 170 may be made of electrically conductive materials with high or enough light transparency.  The electrically conductive materials with high light transparency may include but not limited to metal oxides such as indium tin oxide, indium oxide, or tin oxide.  The electrically conductive materials with enough light transparency may include but not limited to metal mesh layers).
Yamagishi as modified by Kano and Ding with the teachings of Shih in order to reduce resistance as well as improve reliability of the device as a whole- Shih-(Para. [0035]-[0036]).

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi as modified by Kano and further in view of Coulson et al. US PG-PUB 20140062934 A1 (hereinafter Coulson).
Regarding claim 7, Yamagishi as modified by Kano teaches The touch panel according to claim 1 Yamagishi as modified by Kano fails to disclose further comprising: a floating island electrode in a floating state formed on the first surface, wherein in a plan view when viewing the second substrate from the first substrate, the floating island electrode covers at least a portion of the position sense electrode.
However, in the same field of touch panel, Coulson teaches a floating island electrode in a floating state formed on the first surface (Para. [0108]; the floating conductive islands i.e. See Fig. 6, 11 etc…float conducting region 902 are on a different surface from electrodes), wherein in a plan view when viewing the second substrate from the first substrate, the floating island electrode covers at least a portion of the position sense electrode (Para. [0108]; the floating conductive islands are positioned above certain sense electrodes but not above others).
Thus, at the effective filing date, it would have been obvious to a person of ordinary skills in the art to combine the teachings of Yamagishi as modified by Kano with the teachings of Coulson in order to reduce the effective coupling capacitance measured between the drive electrode and the relevant sense electrode- Coulson-(Para. [0109]).

Allowable Subject Matter
9.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628